Breese, J. The papers in the divorce case of Lloyd v. Lloyd, in which the present defendant, then Mrs. Lloyd, was complainant, were files of the court in which the present action against her and her present husband was tried, and were properly admissible in evidence without any proof—they proved themselves. The bill she filed for a divorce, is to be taken, as an admission by her of the facts therein stated, and consequently, evidence against her in this suit, and constitute an estoppel of record. 2 Smith’s Leading Cases, 687, and the cases there cited. It is not now in her power, nor in that of her co-defendant, her present husband, to deny them. It is there admitted by her that her husband abandoned her without cause and failed to make a suitable provision for her, and that she carried on business as a sole trader whilst thus deserted. This court has held in the case of Love v. Moynehan, 16 Ill. R. 277, that in such case, the deserted wife may acquire property, control it and her person, contract, sue and be sued as a feme sole. For her contracts thus made, her present husband is responsible jointly with her. 1 Ch. Pl. 65 ; Argel v. Felton, 8 J. R. 149 ; Gage v. Reed et al., 15 ib. 403 ; 7 T. R. 348. Her status is no longer an open question. The decree of the court establishes that beyond all future controversy, and must be conclusive. The great and general principle is, that a record of the proceedings and judgment of a court of competent jurisdiction is conclusive evidence of the facts appearing therein, and this whether the status, rights or property of parties be involved, and cannot be attacked or questioned in a collateral manner. The decree is competent evidence in any action, no matter who may be the parties, and the recitals in it, are conclusive of the facts sought to be established in this suit. The instructions given for the plaintiffs were based on the principles we here announce, and were correct. The fourth instruction being the converse of these propositions, asked by the defendants, was properly refused. The judgment of the court below is affirmed. Judgment affirmed.